              Case: 3:19-cr-00137-WHR Doc #: 476 Filed: 12/01/20 Page: 1 of 6 PAGEID #: 2689
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                            Southern District of Ohio
                                                                           )
              UNITED STATES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE
                                  V.                                       )
                       KIMBERLY L. KELLY                                   )
                                                                           )       Case Number: 3:19cr137(18)
                                                                           )       USM Number: 78497-061
                                                                           )
                                                                           )        Charles A. McKinney
                                                                           )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           1s to a Superseding Bill of Information
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended
18 U.S.C. § 922(a)(6)            False Statement in the Acquisition of a Firearm from                       9/26/2019                1s
                                                                                                                                    of a Superseding Bill
and § 924(a)(2)                                                                                                                     of Information




       The defendant is sentenced as provided in pages 2 through          _ _6_ _         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
~ Count(s)       1 and 26 of original Indictment        •   is     ~ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          10/22/2020
                                                                         Date oflmposition o f Judgment




                                                                         Signature of Judge




                                                                                       Walter H. Rice, United States District Judge
                                                                         Name and Title of Judge


                                                                                                          11/30/2020
                                                                         Date
              Case: 3:19-cr-00137-WHR Doc #: 476 Filed: 12/01/20 Page: 2 of 6 PAGEID #: 2690
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4-Probation
                                                                                                        Judgment-Page _ _2_     of        6
DEFENDANT: KIMBERLY L. KELLY
CASE NUMBER: 3:19cr137(18)
                                                              PROBATION
 You are hereby sentenced to probation for a term of:

     5 years. If, after 3 years, the probation officer believes defendant has gained the maximum benefit from probation, a
     request for early termination should be presented to the Court for consideration .




                                                     MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
             0 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check ifapplicable)
4.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.    0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
6.    0 You must participate in an approved program for domestic violence. (check if applicable)
7.    0 You must make restitution in accordance with I 8 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
8.   You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.   If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
I 0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
              Case: 3:19-cr-00137-WHR Doc #: 476 Filed: 12/01/20 Page: 3 of 6 PAGEID #: 2691
 AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 4A - Probation
                                                                                                   Judgment- Page   - -~3_ _    of _ ___,6.,___ _

DEFENDANT: KIMBERLY L. KELLY
CASE NUMBER: 3:19cr137(18)

                                          STANDARD CONDITIONS OF PROBATION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.
 I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
        you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
             Case: 3:19-cr-00137-WHR Doc #: 476 Filed: 12/01/20 Page: 4 of 6 PAGEID #: 2692
AO 2458 (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet 40 - Probation
                                                                                                Judgment- Page   _ 4_   of      6
DEFENDANT: KIMBERLY L. KELLY
CASE NUMBER: 3:19cr137(18)

                                           SPECIAL CONDITIONS OF PROBATION
 1. The defendant must make herself available for substance abuse testing at least once during the first 15 days of
 supervision and no fewer than twice thereafter and treatment, in-patient or out-patient, if requested by the probation officer.
 The defendant shall make a co-payment for treatment services not to exceed $25.00 per month, which is determined by
 the defendant's ability to pay.

 2. The defendant shall seek and maintain employment throughout the period of supervision and/or participate in a
 verifiable, certified vocational services/job training program as directed by the probation officer.

 3. The defendant shall perform 50 hours of community service with an agency approved in advance by the probation
 officer within the first two (2) years of probation The Court will substitute each hour spent in a verified, certified course of
 Job Training for one hour of Community Service on a 1: 1 ratio.

 4. The defendant is to have no contact with any co-defendants in this case until disposition of and supervision in their
 cases.

 5. The defendant is to study for and secure her GED certificate.

6. The defendant is to be enrolled in a course of moral reconation/thinking for a change/cognitive behavioral
therapy/critical thinking skills.

7. The defendant is not to drive without a valid driver's license.
              Case: 3:19-cr-00137-WHR Doc #: 476 Filed: 12/01/20 Page: 5 of 6 PAGEID #: 2693
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment - Page       5    of        6
DEFENDANT: KIMBERLY L. KELLY
CASE NUMBER: 3:19cr137(18)
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                 Fine                  AV AA Assessment*            JVT A Assessment**
TOTALS            $    100.00               $                           $                     $                            $



D The determination of restitution is deferred until                          . An Amended Judgment in a Criminal Case (AO 245C) will be
                                                                -----
     entered after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the prioricy order or percentage payment column below. However, pursuant to 18 V.S.C. § 36640), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                   Total Loss***                 Restitution Ordered          Priority or Percentage




TOTALS                               $                           0.00              $                    0.00
                                                                                       - - - -- - - -- -

D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requ irement is waived for the             D fine       D restitution.
      D the interest requirement for the           D     fine    D restitution is modified as follows:

* Amy, Vicky, and Andy Child Pomoiraphy Victim Assistance Act of 20 18, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters I09A, 110, 11 OA, and 11 3A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                Case: 3:19-cr-00137-WHR Doc #: 476 Filed: 12/01/20 Page: 6 of 6 PAGEID #: 2694
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                                  Judgment - Page   - =
                                                                                                                                      6-     of      6
DEFENDANT: KIMBERLY L. KELLY
CASE NUMBER: 3:19cr137(18)


                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows:

A      ili    Lump sum payment of$         100.00                due immediately, balance due

              D     not later than                                    , or
              Ill   in accordance with    D C,       D D,       Ill    E, or       D F below; or
B      D      Payment to begin immediately (may be combined with               •   c,       D D, or       D F below); or
C      D      Payment in equal                       (e.g., weekly, monthly. quarterly) installments of $                 over a period of
                            (e.g. , months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D      D      Payment in equal       _ _ _ _ _ (e.g.. weekly , monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g. . months or years), to commence _ _ _ __ (e.g. , 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E      liZl   Payment during the term of supervised release will commence within    60 days       (e.g .. 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      D      Special instructions regarding the payment of criminal monetary penalties:
               If the defendant, while incarcerated.is working in a non-UNICOR or grade 5 UNICOR job, the defendant shall pay
              $25.00 per quarter toward defendant's monetary obligation. If working in a grade 1-4 UNICOR job, defendant shall
               pay 50% of defendant's monthly pay toward defendant's monetary obligation. Any change in this schedule shall be
              made only by order of this Court. After release from imprisonment.and within 60 days of the commencement of the
              term of supervised release.the probation officer shall recommend a revised payment plan to satisfy the balance.

Un less the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                        Joint and Several               Corresponding Payee,
      (including defendant number)                          Total Amount                           Amount                         if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and ( I 0) costs, including cost of
prosecution and court costs.
